SNEED, Circuit Judge,
Dissenting:
I write briefly once more to state that the above order, which I assume is intended to serve as an amendment to, or at least an exegesis on, the opinion of the majority, does nothing to dispel my concern about that opinion. The key sentence in the order is: “[A]n employer agreement falls within the prohibition of the Sherman Act only if it has an anticompetitive purpose or effect on some aspect of competition other than competition over wages or working conditions.” This sentence provides neither a “bright line” nor even a discernible “safe harbor” by which multiemployer bargaining units can fashion their conduct to avoid Sherman Act violations.
To illustrate, suppose the members of a multiemployer bargaining unit believe that the union’s popularity with its members is waning. Would a decision by the unit, unanimously approved by unit members, to bargain aggressively in order to provoke a strike which the unit hopes will lead to loss of union representation by the employees violate the Sherman Act? The unit’s decision certainly is designed to have an effect “on some aspect of competition other than competition over wages or working conditions” unless these words are construed so broadly as to lose all plain or ordinary meaning. Moreover, the decision is not designed to enhance collective bargaining. Other illustrations of the uncertainty the opinion of the majority creates appear in the margin.1
This uncertainty springs from the fact that the court’s decision has thrust the arm of the Sherman Act deep into the territory of labor law in a manner and to an extent not presently predictable. Perhaps the de*546cisión of the bargaining unit referred to above will lead to an unfair labor practice charge under the National Labor Relations Act. To add to this possibility another consisting of the possible violation of the Sherman Act unwisely suggests the existence of a substantial overlap in the respective spheres of labor and antitrust law. Even if it be assumed that this overlap will only prejudice employers, an assumption I would not make with any confidence, it is a retrogressive step to return labor relations to the uncertain sway of antitrust law.

. Consider these hypothetical cases:
1. Suppose that one or more, but fewer than a majority, of the members of the multiemployer bargaining unit described in the text oppose attempting to destroy the union, but are required to go along with the other employers under the multiemployer bargaining unit’s charter. Are the dissenting employers subject to antitrust liability?
2. Members of a multiemployer bargaining unit prefer their employees’ representative, union X, to union Y, which is attempting to replace union X. Therefore, the employers agree to bargain very easily with union X. May union Y sue the employers under the Sherman Act? Would it matter whether the employers unanimously adopted the strategy or some opposed it?
3. Consider this case, which is similar to the employer activity challenged in Part XXIV(6) of the Complaint, reprinted in the dissenting opinion, supra n.l. A multiemployer bargaining unit sponsors a workshop on the law relating to decertification of bargaining representatives under section 9 of the National Labor Relations Act, 29 U.S.C. § 159 (1976). Both members of the unit and other employers attend the workshop, the goal of which is to reduce union representation. May a union representing employees of an employer workshop participant sue under the Sherman Act?
4. Members of a multiemployer bargaining unit adopt the following strategy for contract negotiations. The members agree to bargain to impasse and then impose the terms of their final offer. They further agree that no member of the unit may agree to separate terms with the union until the union either accepts the unit’s final offer or loses its status as bargaining representative. May the union sue under the Sherman Act, even though this agreement is probably an unfair labor practice under section 8(a)(5), 29 U.S.C. § 158(a)(5) (1976), which requires good faith bargaining?
In the absence of the majority opinion in this case, each of the hypothetical cases would not suggest an antitrust violation. That is not now the case. Each is hard to distinguish from this case. Each should be treated as a labor case and the antitrust laws should be preempted.